Citation Nr: 1616820	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  08-16 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for chronic fatigue syndrome. 
 
2. Entitlement to service connection for an psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD). 

3. Entitlement to an initial evaluation in excess of 30 percent for a neurological disorder. 
 
4. Entitlement to an initial evaluation in excess of 20 percent for cervical strain and spondylosis. 
 
5. Entitlement to an initial evaluation in excess of 10 percent for lumbar strain and spondylosis. 

6. Entitlement to an initial compensable evaluation for eczema. 

7. Entitlement to an initial compensable evaluation for post-void incontinence and an evaluation in excess of 60 percent from March 24, 2014. 
 
8. Entitlement to an initial evaluation in excess of 10 percent for limitation of flexion due to tendonitis of the right hip. 

9.  Entitlement to an initial compensable evaluation for limitation of extension due to tendonitis of the right hip.

10.  Entitlement to an initial evaluation in excess of 10 percent for limitation of flexion due to for tendonitis of the left hip. 

11.  Entitlement to an initial compensable evaluation for limitation of extension due to tendonitis of the left hip.
 
12. Entitlement to an initial evaluation in excess of 10 percent for right knee strain. 
 
13. Entitlement to an initial evaluation in excess of 10 percent for left knee strain.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1998 to July 2005. 

This matter comes before the Board of Veterans' Appeals  (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran testified before the undersigned Veterans Law Judge at an April 2010 videoconferencing hearing.  A transcript of the hearing is associated with the claims file.

The Board previously remanded these issues in July 2010 for further evidentiary development.

The July 2010 Board decision remanded the issue of TDIU, after finding that the evidence raised the issue of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The matter is now before the Board as well.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for an acquired psychiatric condition and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently has chronic fatigue syndrome or any similarly diagnosed condition.

2.  The Veteran is in receipt of the maximum schedular evaluation under the assigned Diagnostic Code for his neurological disorder and no other Diagnostic Code pertaining to his condition is for application in this case.  The Veteran's neurological disorder is manifested by symptoms that are specifically contemplated by the schedular criteria.

3.  For entire period on appeal, the Veteran's cervical strain and spondylosis manifested with forward flexion of 30 degrees or less; but not forward flexion of the cervical spine 15 degrees or less, favorable ankylosis of the entire cervical spine, or unfavorable ankylosis of the entire spine; or any incapacitating episodes.

4.  For the entire period on appeal, the Veteran's lumbar strain and spondylosis manifested with painful motion and forward flexion less than 85 degrees; but not forward flexion of the thoracolumbar spine 60 degrees or less, combined range of motion of the thoracolumbar spine of 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, revered lordosis, or abnormal kyphosis, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine; or any incapacitating episodes.

5.  For the entire period on appeal, the Veteran's service-connected eczema did not affect at least 5 percent of the entire body or 5 percent of exposed areas; and did not require intermittent systemic therapy or other immunosuppressive drugs for a total duration of less than six weeks during the past 12 month period.

6.  For the period prior to February 11, 2007, the Veteran's service-connected post-void incontinence was largely asymptomatic.  

7.  For the period from February 11, 2007 to April 20, 2010, the Veteran's service-connected post-void incontinence is manifested by urine leakage requiring the changing of absorbent pads less than 2 times per day.

8.  For the period from April 20, 2010, the Veteran's service-connected post-void incontinence is manifested by urine leakage requiring the changing of absorbent pads more than 4 times per day.

9.  For the entire period on appeal, the Veteran's bilateral chronic hip tendonitis, was manifested by painful motion of each hip; but there is no objective evidence of limitation of thigh flexion to 45 degrees; limitation of extension to 5 degrees; ankylosis; limitation of adduction, cannot cross legs; limitation of rotation, cannot toe-out more than 15 degrees of affected leg; flail joint; or impairment of the femur.

10.  For the entire period on appeal, the Veteran's bilateral knee strain was manifested by painful motion of each knee; but there is no objective evidence of the Veteran's left knee flexion limited to 30 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; impairment of the tibia or fibula; or ankylosis.


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307 (2015).

2.  The requirements for an initial disability rating in excess of 30 percent for a neurological disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6204 (2015).

3.  The criteria for an initial disability rating in excess of 20 percent for cervical strain and spondylosis have not been met.  38 U.S.C.A. §§ 1155  , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).

4.  The criteria for an initial disability rating in excess of 10 percent for lumbar strain and spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).

5. The criteria for an initial compensable disability rating for eczema have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.118, Diagnostic Code 7806 (2015).

6.  The criteria for an initial compensable rating for post-void incontinence have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115(a), 4.115(b), Diagnostic Code 7542 (2015).

7.  The criteria for an increased rating of 20 percent for the period from February 11, 2007, but not higher, for post-void incontinence have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115(a), 4.115(b), Diagnostic Code 7542 (2015).

8.  The criteria for an increased rating of 60 percent for the period from April 20, 2010, but not higher, for post-void incontinence have been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 4.115(a), 4.115(b), Diagnostic Code 7542 (2015).

9.  The criteria for an initial disability rating  in excess of 10 percent for bilateral chronic tendonitis of the hip, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.3 , 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251-5252 (2015).
 
10.  The criteria for an initial disability rating  in excess of 10 percent bilateral knee strain, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159 , Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5259, 5260, 5261-5263 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in July 2010.  After a thorough review of the file, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the February 2006 and June 2006 rating decisions on appeal, a November 2005 letter provided the Veteran with notice of the information and evidence needed to substantiate his claims.   Subsequent letters sent throughout the appeal period were consistent with Dingess and Vazques-Flores v. Peake, 22 Vet. App. 37   (2008), including notice of the process in which VA assigns disability evaluations and effective dates, and further information on the evidence needed to make a decision, consistent with the finding.  Consequently, VA has met the duty to notify.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, identified private treatment records, and VA treatment records, to include VA examinations, with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded VA examinations for the issues decided herein most recently in March 2014.  The Veteran has not argued, and the record does not reflect, that the examinations are inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners considered the Veteran's relevant medical history and provided well-reasoned and adequately supported opinions.  Furthermore, with respect to the increased rating claims, evidence received since the most recent March 2014 examinations does not indicate that the Veteran's conditions have changed such as to warrant the scheduling of new VA examinations to reassess the symptoms and severity of the conditions on appeal.  Hence, these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See id.

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issue on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to the claims on appeal.   It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claim on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim. 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

 III. Service Connection for Chronic Fatigue Syndrome

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In his October 2005 formal claim, the Veteran originally sought service connection for fatigue.  In the February 2007 Notice of Disagreement, the Veteran reasserted that he experiences fatigue, which he believes to be separate from a psychiatric condition.  The Veteran has continued to assert that he suffers from fatigue, separate from his diagnosed psychiatric conditions.  

 At the Veteran's original May 2006 VA examination, the Veteran reported that he first began experiencing fatigue in April 2005.  The Veteran reported working night shifts and sleeping well during the day.  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.  

Pursuant to the Board's Remand, the Veteran attended a March 2014 VA psychiatric examination.  The examiner concluded that the Veteran did not meet the criteria for chronic fatigue syndrome.  The examiner noted a history of fatigue, however, he concluded that it was likely related to the Veteran's psychiatric conditions, and did not meet the criteria for chronic fatigue syndrome.  The examiner elaborated that the "Veteran's fatigue is a symptoms-based diagnosis relatable to other problems, specifically the Veteran's psychiatric issues."  The examiner did note that the Veteran was positive for Lyme disease, and indicated that an opinion was necessary in order to determine if the Veteran's fatigue was related to Lyme disease.  

A July 2014 VA examiner concluded that it is less likely than not that the Veteran's Lyme disease is related to his symptoms of fatigue.  The examiner explained that the Veteran's fatigue predated his March 2014 diagnosis of Lyme disease and that studies have shown no causation between Lyme disease and chronic fatigue.  

After thoroughly reviewing the VA examinations and additional treatment records during the pendency of the claim, the Board finds that the competent evidence establishes that the Veteran does not have the disability for which service connection is sought.  The evidence does not support a finding that the Veteran suffers from chronic fatigue syndrome.  Multiple VA examinations during the course of the claim have not diagnosed the Veteran with chronic fatigue syndrome. The most recent VA examiner instead associated the Veteran's history of fatigue with his psychiatric conditions, for which the Veteran is not currently service connected.

 In reaching this conclusion, the Board has no reason to question the Veteran's sincerity with respect to his claim.  While the Veteran is competent to report lay-observable symptoms, the Veteran is not competent to diagnose himself with chronic fatigue syndrome, as such a determination requires medical training and expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The VA examiners who declined to diagnosis the Veteran with chronic fatigue syndrome fully addressed the lay testimony provided by the Veteran.  Id.  Furthermore, there is no evidence that the Veteran was reporting a contemporaneous medical diagnosis previously made by a medical professional.  Id. As there is no competent lay evidence of record indicating the presence of a current disability, the issue will be decided based on the medical evidence of record.

In light of the foregoing, the Board concludes that the preponderance of the evidence establishes that the claimed chronic fatigue syndrome has not been present at any time during the pendency of this claim.  As a result, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  In the instant appeal, the claim for service connection for chronic fatigue syndrome must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met. 




IV. Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56   (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.
Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.  

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261   (1994).

V.  Neurological Condition

The Veteran's neurological disorder is evaluated as 30 percent disabling under Diagnostic Code 8862-6204.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  

Diagnostic Code 6204 is used to evaluated peripheral vestibular disorder which result in dizziness or staggering.  The Veteran is assigned a 30 percent evaluation for the entirety of the period on appeal, effective July 10, 2005.  The Veteran's 30 percent rating is the highest schedular rating available under the assigned Diagnostic Code.  Consequently, the Veteran is not entitled to an increased evaluation under that Diagnostic Code for his service-connected neurological disorder.

Although entitlement to an increased evaluation under the Veteran's assigned DC has not been established, the Board must also consider the propriety of assigning a higher, or separate, rating under another potentially relevant Diagnostic Code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  That is because the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

A December 2005 VA examiner diagnosed the Veteran with loss of balance which appeared to be secondary to midline cerebellar involvement.  Etiology was uncertain.  The Veteran reported that his loss of balance was non-progressive and he was able to function.  

At a March 2014 VA examination, the examiner confirmed a diagnosis of a neurological disorder with loss of balance/ataxia and lack of coordination due to undiagnosed illness.  The Veteran reported continued balance issues with "unsteady gait."  The Veteran took no regular medication for the problem and denied any ongoing dizziness or lightheadedness.  The Veteran did report difficulty going up or down ladders.  The Veteran denied vertigo, nausea, or vomiting.  He denied any muscular or extremity weakness.  Speech was normal.  Gait was abnormal.  There was no diagnosis of Meniere's syndrome and no loss of auricle.  The examiner noted mild to moderate effects on daily activities due to the Veteran's neurological disorder.  

While the Board has considered whether an increased evaluation would be in order under other Diagnostic Codes pertaining to neurological conditions associated with disturbance of balance that provide for a rating in excess of 30 percent, the Board finds that the criteria for a rating in excess of 30 percent for the Veteran's neurological disorder are simply not met.  See 38 C.F.R. § 4.87, Diagnostic Codes 6205, 6207, 6208, 6209.  In this regard, the medical evidence of record does not show that the Veteran has a malignant or benign neoplasm of the ear or the complete loss of both auricle and as such, Diagnostic Codes 6207 through 6209 are not applicable.  See 38 C.F.R. § 4.87, Diagnostic Codes 6207-6209.  Further, the Veteran has not been diagnosed as having Meniere's syndrome.  Accordingly, the Board finds that criteria set forth in Diagnostic Code 6205 do not apply in this case, as that Diagnostic Code is applicable specifically to rating Meniere's syndrome.  38 C.F.R. § 4.87, DC 6205. 

The Board has similarly considered whether referral for extraschedular consideration is warranted, but finds that it is not.  In this regard, the Board finds that the symptoms of the Veteran's neurological disorder have not been so exceptional or unusual such that the schedular criteria do not adequately compensate for them.  Here, the Veteran's neurological disorder has been manifested by dizziness and occasional staggering.  These symptoms are contemplated specifically by the rating criteria.  See 38 C.F.R. § 4.87, Diagnostic Code 6204 (providing for a 30 percent rating for dizziness and occasional  staggering).  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluations for [his service-connected neurological disorder] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1).

VI.  Cervical Spine Strain and Spondylosis

The Veteran currently has an initial 20 percent disability evaluation for cervical strain and spondylosis under Diagnostic Code 5237, effective July 10, 2005.  

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating. 

Under the General Rating Formula, a cervical spine injury is rated as follows: 
a 20 percent evaluation is warranted where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is provided for unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is provided for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a .

The rating criteria further explain under Note (1), that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part): a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1) for purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

At a December 2005 VA examination, range of motion findings of the cervical spine were as follows: forward flexion 45 degrees without pain; extension 35 degrees with pain at 35 degrees; bilateral flexion 35 degrees with pain at 35 degrees; and bilateral rotation 80 degrees with pain at 80 degrees.  Diagnostic testing revealed no gross malalignment of the cervical spine.  Intervertebral cervical disc spaces were intact.  there was no evidence of bony right or left foraminal narrowing.  There was normal thickness of the prevertebral soft tissue shadows.  Impression was normal.  Neurological testing at a separate VA examination revealed no muscle atrophy or weakness.  Sensory examination revealed intact appreciation for touch and pinprick over all four extremities.  

At the Veteran's March 2014 VA examination, the Veteran was diagnosed with cervical strain and spondylosis.  The examiner stated that the Veteran's cervical spine resulted in minimal to mild effects on daily activities.  The Veteran reported flare-ups which impacted his condition.  The Veteran reported that he experiences chronic pain, especially with repetitive movements.  The Veteran reported chronic stiffness of the neck.  Range of motion findings were as follows: forward flexion 30 degrees, with objective evidence of pain at 30 degrees; extension 30 degrees, with objective evidence of pain at 30 degrees; bilateral flexion 20 degrees with pain at 20 degrees; and bilateral rotation 45 degrees with pain at 45 degrees.  Repetitive use testing did not result in any additional limitation of range of motion of the cervical spine.  The Veteran did experience functional loss and/or impairment after repetitive use, due to excess fatigability, pain on movement, and lack of endurance.  There was localized pain or tenderness on palpation.  There was no muscle spasm or guarding.  Muscle strength was normal and there was no atrophy.  Sensory examination was normal and there was no radiculopathy or other neurological abnormality.  There was no ankylosis.  There was no IVDS.

Additional treatment records do not contain range of motion or other objective findings necessary to evaluate the Veteran's condition based on VA criteria. 

Based on the evidence of record, the Board finds that an evaluation in excess of 20 percent for this time period is not warranted.  Objective findings from the Veteran's VA examinations are consistent with a 20 percent evaluation, but no greater. Forward flexion of the cervical spine is greater than 15 degrees, and there is no evidence of ankylosis of the cervical spine.

With respect to 38 C.F.R. §§ 4.40, 4.45 and DeLuca consideration, to the degree that the Veteran's range of motion was not limited upon repetitive motion.  However, even if range of motion was limited upon repetitive motion by some degree, the findings did not closely approximate the criteria for a higher rating.  The Veteran did not exhibit any further loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination upon repetitive motion testing.  Pain was noted at times during the examinations.  However, even with pain, the Veteran's flexion was not limited to less than 15 degrees.  The Veteran reported no episodes of giving way or falling due to his cervical spine. There is no evidence of ankylosis.  

Further, the record is devoid of any findings that the Veteran has experienced incapacitating episodes IVDS due to the cervical spine having a total duration of at least four weeks but less than six weeks during the past 12 months, which would warrant a 40 percent rating.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, IVDS Rating Formula, Note (1).  There is also no evidence that IVDS has been diagnosed or identified.  While the Board notes that the Veteran reported flare-ups of the condition, he was not confined to bed.

In addition, there is no evidence of objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, associated with the cervical spine disability which would warrant a separate evaluation.

Additionally, the Board has not overlooked the Veteran's statements with regard to the severity of his disability during this period.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations and additional medical evidence of record.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports in particular, have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

VII.  Lumbar Strain and Spondylosis

The Veteran currently has an initial 10 percent disability evaluation for lumbar strain and spondylosis under Diagnostic Code 5237, effective July 10, 2005.  

Under the General Rating Formula, a thoracolumbar spine injury is rated as follows: a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The rating criteria further explain under Note (1), that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code. 

The Formula for Rating IVDS as dictated above is applicable in rating the lumbar spine disability.

At the Veteran's December 2005 VA examination, range of motion findings for the lumbar spine where as follows: forward flexion 90 degrees with increased pain at 90; extension 30 degrees without pain; bilateral flexion 30 degrees with increased pain at 25; and bilateral rotation 30 degrees with no pain.  Diagnostic testing revealed no gross malalignment of the lumbosacral spine.  Intervertebral disc spaces were intact.  there was no focal osseous lesion.  Neurological testing at a separate VA examination revealed no muscle atrophy or weakness.  Sensory examination revealed intact appreciation for touch and pinprick over all four extremities.  

At a March 2014 VA examination, the Veteran was diagnosed lumbosacral strain and thoracolumbar spine spondylosis.  The Veteran reported flare-ups of his condition.  He also reported minimal to mild effects on daily activities in general due to his lumbar spine condition.  He reported chronic mid and lower aching back pain.  Symptoms were aggravated by standing and extensive walking, as well with increased activities.  Range of motion testing revealed the following: forward flexion 80 degrees, with objective evidence of pain at 75 degrees; extension 25 degrees, with objective evidence of pain at 20 degrees; bilateral flexion 20 degrees, with objective evidence of pain at 20 degrees; and bilateral rotation 25 degrees, with objective evidence of pain at 25 degrees.  Repetitive use testing did not result in any additional limitation of range of motion.  The examiner did document functional loss and/or impairment of the thoracolumbar spine due to excess fatigability, pain on movement, and lack of endurance.  The Veteran did have localized tenderness or pain to palpation.  There was no muscle spasm of the thoracolumbar spine resulting abnormal gait of abnormal spinal contour, no muscle spasm in general, there was no guarding of resulting in abnormal gait or abnormal spinal contour.  Muscle strength was normal, there was no muscle atrophy, and sensory examination was normal.  there was no radiculopathy and there was no ankylosis.  There were no neurological abnormalities and there was no IVDS.  

Additional treatment records do not contain range of motion or other objective findings necessary to evaluate the Veteran's condition based on VA criteria. 

Based on the evidence of record, the Board finds that an evaluation in excess of 10 percent is not warranted.  Objective findings from the Veteran's VA examinations are consistent with a 10 percent evaluation, but no greater.  Forward flexion is greater than 60 degrees, combined range of motion of the thoracolumbar spine is greater than 120 degrees, and there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

With respect to 38 C.F.R. §§ 4.40, 4.45 and DeLuca consideration, the Veteran's range of motion was not limited upon repetitive motion and the findings did not closely approximate the criteria for a higher rating during this period.  The Veteran did not exhibit any further loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination upon repetitive motion testing.  Pain, excess fatigability, and lack of endurance were noted at times during the examinations. However, even with these factors, the Veteran's flexion was not limited to 60 degrees or less and the combined range of motion for the thoracolumbar spine is well above the 120 degree threshold for a higher rating.  The Veteran reported no episodes of giving way or falling due to his back.  There is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Further, there is no evidence that the Veteran has experienced incapacitating episodes IVDS, and most definitely no episodes of IVDS having a total duration of at least two weeks but less than four weeks during the past 12 months, which would warrant a 20 percent rating.  As noted, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, IVDS Rating Formula, Note (1).  There is also no evidence that IVDS has been diagnosed or identified.  While the Board notes that the Veteran reported flare-ups, he was not confined to bed.

In addition, there is no evidence of objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, associated with the lumbar spine disability which would warrant a separate evaluation.

Additionally, the Board has not overlooked the Veteran's statements with regard to the severity of his disability during this period.  As previously stated, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible. See Washington, supra.  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports in particular, have been accorded greater probative weight.  See Guerrieri, supra.

VIII.  Eczema 

The Veteran currently has a noncompensable rating for his eczema under Diagnostic Code 7806, effective July 10, 2005.

Under Diagnostic Code 7806, a noncompensable evaluation is warranted when less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy was required during the past 12-month period.  A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent of the entire body is affected; or at least 5 percent but less than 20 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent disability rating is warranted when 20 to 40 percent of the entire body is affected; 20 to 40 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  

Eczema or dermatitis can also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.

At a December 2005 VA examination, the examiner reported mild flaking and dryness of the hands, currently without erythema.  There was no bleeding or fissures.  The Veteran complained of his skin cracking and bleeding on the feet and hands.  He reported using lotions daily.  He denied using any other topical medication.

At the March 2014 VA examination, there was no scarring or disfigurement of the head, face, or neck.  There were no benign or malignant skin neoplasms.  The Veteran did not have any systemic manifestations due to his skin condition.  The Veteran was receiving constant or near-constant treatment over the past 12 months with topical medication, specifically Eucerin.  The Veteran did not have any additional treatments for his condition of the past 12 months.  The Veteran did not have any debilitating episodes over the past 12 month period.  The Veteran's eczema affected less than 5 percent of the total body area and less than 5 percent of the exposed area.  

Physical examination of the Veteran's hands showed two to three scattered small scaly lesions on both hands.  There were no other specific rashes on the hands.  Examination of the feet was essentially unremarkable with no particular rash evident.  Examination of the skin was otherwise unremarkable.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim for his service-connected eczema.  The Board finds that the most probative evidence of record regarding the severity of his service-connected eczema is the December 2005 and March 2014 VA examination reports and the VA treatment records. 

There is no evidence that the Veteran's eczema affects an area of 5 percent or greater of either the entire body of the exposed areas of the body.  Additionally, the Veteran has not required intermittent systemic therapy or other immunosuppressive drugs to treat his skin condition.  In this regard, the December 2005 VA examiner noted that the Veteran uses "lotion" daily, but does not use any other topical treatment.  The March 2014 VA examiner noted constant or near-constant treatment with the topical medication Eucerin.  Additional VA treatment records indicate the use of lotion.  As a result, the evidence as a whole does not more closely approximate the criteria for a compensable rating at any time during the period on appeal. 

The Board has considered the Veteran's lay testimony, and he is certainly competent to report the severity of his skin symptoms.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence of record.  Both the lay and the medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating for his eczema, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation at any time during the appeal period, as explained and discussed above. 

Accordingly, the preponderance of the evidence is against assignment of a compensable rating for the Veteran's service-connected eczema.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.
Based on the evidence of record, the Board finds that a compensable evaluation is not warranted.  Objective findings from the Veteran's VA examinations are not consistent with a compensable rating, as there is no indication that the Veteran's condition affects 5 percent of his body or exposed areas,

IX.  Post-Void Incontinence

The Veteran is currently rated under Diagnostic Code 7599-7542 for post-void incontinence associated with neurological disorder, which is the most appropriately applicable Diagnostic Code for the Veteran's current condition.  The Veteran's condition has an initial noncompensable rating, and a 60 percent rating for the period from March 24, 2014.  The Board notes that the Veteran's disability codesheet indicates that the effective date of service connection for the Veteran's post-void incontinence is July 10, 2006.  However, the February 2006 rating decision granting service connection applied an effective date of July 10, 2005, the day after the Veteran's discharge from service. 

Diagnostic Code 7542 instructs that the condition should be rated as voiding dysfunction.  See 38 C.F.R. § 4.115(a), Diagnostic Code 7542.  Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115(a).  Only the predominant area of dysfunction is considered for rating purposes.  Id.  

For urine leakage, a 20 percent rating is for assignment when the wearing of absorbent materials must be changed less than two per day.  A 40 percent rating is for assignment when the wearing of absorbent materials must be changed two to four times per day.  A 60 percent rating is for assignment with the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Id.

For urinary frequency, a 10 percent rating is warranted for daytime voiding intervals between two and three hours, or awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding intervals between one and two hours, or awakening to void three to four times per night.  The maximum 40 percent rating is for assignment with daytime voiding interval less than one hour, or; awakening to void five or more times per night.  Id. 

For obstructed voiding, a 10 percent rating is warranted for marked obstructive symptomatology with any one or combination of: (1) post void residuals greater than 150 cc; (2) uroflowmetry, markedly diminished peak flow rate; (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  The maximum evaluation for obstructed voiding, assigned for intermittent or continuous catheterization, is 30 percent.  Id. 


Factual Background

At the Veteran's December 2005 VA neurological examination, the Veteran reported that after urination, he would lose about 5-6cc of urine.  There was no history of urinary tract infections or prostate condition.  There were no other incidents of incontinence or hesitancy or stream.  There was no history of pain or injuries.  

In the Veteran's February 2007 Notice of Disagreement, he contends that his condition worsened resulting in great difficulty emptying his bladder at times.  The Veteran reported the use of absorbent pads in certain situations.  

At the Veteran's April 20, 2010 videoconference hearing, he reported wearing four to five absorbent pads per day.  The Veteran indicated that he experienced constant leaking, and dribbling subsequent to urination.  He reported that he generally does not wear an absorbent pad to bed, as he does not generally have to urinate when in bed.  However, he reported that he has urinated while in bed a couple of times.  The Veteran reported that he usually has the sensation to get up and out of bed when he must urinate.  

At the Veteran's March 2014 VA examination, the examiner documented a voiding dysfunction resulting in urine leakage.  The Veteran's condition required the use of absorbent materials which must be changed more than 4 times per day.  The Veteran's condition also resulted in increased urinary frequency, with daytime voiding between 1 and 2 hours and nighttime awakening to void between 3 and 4 times.  It resulted in signs or symptoms of obstructed voiding, such as hesitancy, slow stream, weak stream, and occasional dribbling, urgency, and feelings of incomplete voiding.  There was no history of urethral or bladder calculi, and no history of infection.  

Period Prior to February 11, 2007

A review of the evidence of record for this period indicates that the Veteran suffered from minor symptoms attributable to his post-void incontinence.  Specifically, at the Veteran's December 2005 VA examination he reported that he would lose about 5-6cc of urine after urination.  There was no history of urinary tract infections or prostate condition.  There were no other incidents of incontinence or hesitancy or stream.  There was no history of pain or injuries.  A review of additional treatment records does not document the use of absorbent materials, daytime voiding between two to three hours, awakening to void two times per night, or any marked obstructive symptomatology.  The Veteran's reported 5-6cc post void residuals is well short of the 150cc required for a 10 percent evaluation for obstructed voiding.  

As a result, there is no evidence, to include lay statements, that a compensable rating is warranted for the Veteran's post-void incontinence for the period prior to April 20, 2010.  38 C.F.R. § 4.115(a).

Period from February 11, 2007 to April 20, 2010

In his February 2007 notice of disagreement, the Veteran contends that he required the use of absorbent pads due to his urinary incontinence.  The Veteran does not specify as to the frequency with which changing of the pads was required.  As such, in light of such evidence, the Veteran must be afforded the benefit-of-the-doubt, and as such a higher rating of 20 percent, is warranted for his claimed condition. 38 C.F.R. § 4.7.  This is consistent with the criteria for voiding dysfunction, which requires the use of absorbent materials which must be changed less than two time per day.  

A review of the evidence of record for this period does not document the use of absorbent materials two times of more per day, daytime voiding less than one hour, awakening to void five or more times per night, or urinary retention requiring intermittent or continuous catheterization.  

As a result, there is no evidence, to include lay statements, that a rating in excess of 20 percent is warranted for the Veteran's post-void incontinence for this period.  38 C.F.R. § 4.115(a).

Period from April 20, 2010

As a preliminary matter, as the Board is awarding the Veteran a 60 percent evaluation for this entire period for urine leakage, analysis under either urinary frequency or obstructed voiding is inapplicable.  In turn, the Board shall focus such analysis under the rating for urine leakage.

The Veteran was initially awarded an increased rating of 60 percent pursuant to the results of his March 2014 VA examination which documented the use of absorbent materials which must be changed more than 4 times per day.  The Veteran testified at his April 20, 2010 videoconference hearing that he was using absorbent materials which he changed four to five times per day.  The Board notes that the objective criteria for the manifestation of urine leakage is within the observable realm of symptoms in which a lay person, such as the Veteran, may competently and adequately speak to without any specialized education, training, or experience.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation).  As such, the Board finds that the weight of such lay statements is highly probative to establish the severity of his claimed condition.

Thus, the evidence regarding the frequency that the Veteran must change his absorbent materials from the period from April 20, 2010, is in at least equipoise, with competent and credible lay evidence from the Veteran noting that he has to change his absorbent materials 4 to 5 times per day.  Thus, a 60 percent rating under Diagnostic Code 7542 for urine leakage is warranted for the period from April 20, 2010, as the evidence suggests that the Veteran has required the wearing of absorbent materials that must be changed more than 4 times a day from that date.  38 C.F.R. § 4.115(a).   In reaching this finding, the Board has afforded the Veteran the benefit-of-the-doubt.  38 C.F.R. § 4.7.




XI.  Bilateral Hip Condition

The Veteran's is currently service connected for bilateral chronic tendonitis of the hips.  The Veteran is in receipt of a 10 percent evaluation for limitation for flexion for each hip, pursuant to Diagnostic Code 5252, effective July 10, 2005.  The Veteran is also in receipt of a noncompensable evaluation for each hip for limitation of extension, pursuant to Diagnostic Code 5251, effective July 10, 2005.

The applicable Diagnostic Codes for limitation of motion of the hip are 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252 and 5253.  Normal ranges of motion of the hip include hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

A 10 percent disability rating is warranted where extension of the thigh is limited to 5 degrees (Diagnostic Code 5251); or where flexion is limited to 45 degrees (Diagnostic Code 5252).  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned where flexion is limited to 30 degrees; a 30 percent disability rating is assigned where flexion is limited to 20 degrees; and a 40 percent disability rating is assigned where flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  

A 10 percent disability rating is also warranted for limitation of rotation of the thigh if the affected leg cannot toe-out more than 15 degrees; a 10 percent rating is warranted where adduction is limited such that legs cannot be crossed; and a 20 percent rating is assigned for limitation of abduction of the thigh with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Where limitation of motion of either hip is noncompensable under Diagnostic Codes 5251, 5252, or 5253, a rating of 10 percent may be assigned where there is X-ray evidence of arthritis combined with limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003.

Diagnostic Code 5255 outlines the following rating criteria: an 80 percent rating will be assigned for impairment of femur, fracture of shaft or anatomical neck, with nonunion, with loose motion (spiral or oblique fracture); a 60 percent rating will be assigned for impairment of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, or for fracture of surgical neck of the femur with false joint; a 30 percent rating will be assigned for malunion of the femur with marked knee or hip disability; a 20 percent rating will be assigned for malunion of the femur with moderate knee or hip disability; and a 10 percent rating will be assigned for malunion of the femur with slight knee or hip disability.  See 38 C.F.R. § 4.71a, DC 5255.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board has considered the applicability of other diagnostic codes. Disabilities of the hips and thighs are set forth in Diagnostic Codes 5250 through 5255. Diagnostic Code 5250 is not applicable in the instant case because there has been no medical record indicating ankylosis of the left hip. Diagnostic Code 5254 is not for application because there has been no medical evidence showing that the Veteran has a flail hip joint.

Factual Background 

At the Veteran's December 2005 VA examination, range of motion findings for the right hip were as follows: flexion 125 degrees with pain at 125; extension 30 degrees with pain at 30; adduction 25 degrees with pain at 30; abduction 45 degrees without pain; external rotation 60 degrees without pain; and internal rotation 40 degrees without pain.  There was no decrease in function on repetitive movement.

Range of motion findings for the left hip were as follows: flexion 125 degrees with pain at 125; extension 30 degrees with pain at 30; adduction 25 degrees with pain at 30; abduction 45 degrees without pain; external rotation 60 degrees without pain; and internal rotation 40 degrees without pain.  There was no decrease in function on repetitive movement.  

Diagnostic testing of both hips revealed no focal osseous lesions, joint dislocation, significant degenerative changes, or fractures in the hip bones.

At the Veteran's March 2014 VA examination, the Veteran reported flare-ups which impact the function of his hip.  Range of motion findings for the right hip were as follows: flexion 120 degrees with pain at 120; extension greater than 5 degrees with pain at greater than 5 degrees; abduction greater than 10 degrees; adduction not limited such that the Veteran cannot cross his legs; rotation not limited such that the Veteran cannot toe-out more than 15 degrees.  

Range of motion findings for the left hip were as follows: flexion 120 degrees with pain at 120; extension greater than 5 degrees with pain at greater than 5 degrees; abduction greater than 10 degrees; adduction not limited such that the Veteran cannot cross his legs; rotation not limited such that the Veteran cannot toe-out more than 15 degrees.  The Veteran was able to perform repetitive use testing for both hips and there was no additional limitation in range of motion following repetitive-use testing.  The examiner did document functional loss and/or functional impairment bilaterally due to excess fatigability and pain on movement.  

There was no pain or tenderness on palpation.  Muscle strength was normal, there was no ankylosis, and there were no additional conditions such as malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  The examiner determined that the Veteran's hip condition would not impact his ability to work.

Analysis 

The evidence does not support a finding that an increased evaluation for either hip is warranted.  Flexion is significantly greater than 30 degrees bilaterally, extension is greater than 5 degrees bilaterally, abduction is not limited such that the Veteran has lost motion beyond 10 degrees, there is no ankylosis, there is no flail hip joint, and there is no impairment of the femur.  38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255.

Here, neither the lay nor medical evidence establishes that flexion, extension, abduction, or adduction is limited such as to warranted an increased rating in excess of 10 percent bilaterally.

Regarding the DeLuca criteria, the Board has considered whether factors including functional impairment due to pain on movement and excess fatigability addressed under 38 C.F.R. § 4.10, 4.40, and 4.45 would warrant a higher rating, but finds an increased rating based on such factors is not warranted.  The Board notes that even accounting for such factors, the range of motion findings are well short of the criteria necessary for an increased rating. 

Indeed, the Board took into account the ranges of motion that were reported to be limited by pain when applying the schedular criteria for the Veteran's bilateral hip disability.  However, assignment of additional disability based on DeLuca factors is not warranted.  See Mitchell v. Shinseki, 25 Vet. App. 32   (2011) (holding that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment.  The Court agreed that pain alone as a basis for a higher rating would produce such "absurd results" as for example where a claimant who experiences very slight pain throughout the range of motion of the knee would receive a 50% disability rating under DC 5261 and a 30% disability rating under DC 5260, whereas a claimant who experiences actual limitation of flexion to 30 degrees and limitation of extension to 20 degrees would only receive disability ratings of 20% and 30% respectively.). 

Consequently, for entire period, the Board finds that a rating in excess of 10 percent under Diagnostic Code 5252 and a compensable rating under Diagnostic Code 5251 for bilateral chronic tendonitis of the hips is not warranted.


XII.  Bilateral Knee Condition

The Veteran is currently assigned a 10 percent evaluation for each knee for bilateral knee strain, under Diagnostic Code 5260, effective July 10, 2005.  The 10 percent evaluation for each was assigned pursuant to painful motion.  38 C.F.R. § 4.59.

Diagnostic Code 5260 is used to denote the rating criteria for the limitation of flexion of the leg.  38 C.F.R. § 4.71a.  Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 evaluates limitation of extension as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5258 is used when there is evidence of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  A 20 percent evaluation is the only available rating under this diagnostic code.

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id. The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

VA's General Counsel  has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Factual Background

The Veteran's December 2005 VA examination documented flexion of 140 degrees with pain at 140 degrees for the right knee.  There was no instability.  Flexion of the left knee was 140 degrees with pain at 140 degrees.  There was no instability.  Diagnostic testing showed no evidence of focal osseous lesions, fractures, dislocation, or degenerative changes.  The impression was unremarkable right and left knee examinations.

A May 2012 VA examination was determined to provide an opinion regarding the Veteran's request for a temporary total evaluation for his left knee pursuant to surgery on the left knee.  The record indicates the Veteran underwent March 2010 arthroscopic surgery on the left knee to repair a torn meniscus, which was the result of a workplace accident.  The Veteran denied flare-ups.  Range of motion findings for the left knee were; flexion 30 degrees with objective evidence of pain at 10 degrees; extension 0 degrees or any degree of hyperextension, with no objective evidence of painful motion.   Repetitive use testing was performed and flexion of the left knee was 60 degrees and extension was 0 degrees or any degree of hyperextension.  There was no additional loss of range of motion upon repetitive use.  To the contrary, the Veteran had a greater range of flexion of the left knee.  The examiner did document functional loss and/or impairment due to less movement than normal and pain on movement.  There was pain or tenderness to palpation.  There was no instability.  There was no evidence or history of recurrent patellar subluxation/dislocation.  There were no additional conditions.  In a July 2012 addendum opinion, the examiner concluded that it was less likely than not that the Veteran's service-connected left knee strain was aggravated beyond its natural progression by the December 2009 work injury which resulted in the March 2010 left knee surgery.  

At the Veteran's March 2014 VA examination, the reported flare-ups of his bilateral knee condition.  Range of motion findings for the right knee were flexion 120 degrees with objective pain at 120 degrees, and extension 0 degrees or any degree of hyperextension with no objective evidence of pain.  Range of motion findings for the left knee were flexion 100 degrees with objective pain at 80 degrees, and extension 0 degrees or any degree of hyperextension with pain at 0 degrees.  Repetitive use testing was performed bilaterally, with no additional limitation in range of motion.  There was functional loss and/or functional impairment due to excess fatigability and pain on movement.  There was bilateral pain or tenderness on palpation.  Muscle strength was normal.  There was no instability.  There was no history or evidence of recurrent patellar subluxation/dislocation.  There were no additional knee conditions.  

Analysis

Considering the pertinent facts in light of applicable rating criteria, the Board finds that evaluations in excess of 10 percent for painful motion of the bilateral knees are not warranted.  Specifically, the evidence does not show flexion in right knee limited to 30 degrees or less to warrant a rating in excess of 10 percent under Diagnostic Code 5260.  On the contrary, the record does not show that flexion limited to 45 degrees of less as contemplated by a compensable evaluation under Diagnostic Code 5260.  Likewise, the record does not show extension limited in either knee to 10 degrees or more to warrant a separate evaluation under Diagnostic Code 5261.  While the Board does recognize that flexion of the left knee was limited to 30 degrees and functionally limited to 10 degrees due to pain at the May 2012 VA examination, the Board finds that his limitation was specifically due to surgery on the same knee, which the May 2012 VA examiner determined was less likely than not related to the Veteran's service-connected left knee condition.  The examiner stated that there was no evidence of aggravation of the Veteran's prior strain beyond its natural progression.  Furthermore, subsequent range of motion testing in March 2014 documented flexion of the left knee of 100 degrees with pain at 80 degrees, significantly above the criteria for an rating in excess of 10 percent, 30 degrees.  Thus, any additional limitation of motion documented at this examination, the Board finds to be temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  As a result, the Board finds that the Veteran's left knee more closely approximates the criteria for a 10 percent evaluation for painful motion throughout the entire period on appeal.  

As shown above, the Veteran has not exhibited a level of limitation of flexion under Diagnostic Code 5260 consistent with an evaluation in excess of 10 percent, or limitation of extension consistent with a compensable evaluation under Diagnostic Code 5261.  Accordingly, separate ratings based on limitation of flexion and limitation of extension are not warranted. 

Further, there is no evidence to support a higher disability rating for either knee based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  In this regard, there is no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra.  Significantly, the Veteran's treatment records, do not document any additional functional limitation due during periods of flare-ups. 

With respect to other potentially applicable rating criteria, the claims folder contains no competent lay or medical evidence indicating that the Veteran's right or left knee disability has been manifested by instability, ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula, or symptoms other than those discussed above at any time.  As such, an increased rating (or separate rating based on instability) cannot be assigned for either knee under Diagnostic Codes 5256 or 5262-5263. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262-5263. 

Thus, disability ratings in excess of 10 percent for the Veteran's bilateral knee strains are not warranted.

XIII. Extraschedular Analysis for All Conditions

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected conditions on appeal are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's multiple conditions with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The functional impairment accounted for in the rating criteria, such as limitation of range of motion, voiding dysfunction, dizziness, and the residuals of skin disease, adequately account for the Veteran's multiple disabilities.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational impairment resulting from such disabilities.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson .

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1)  is not warranted.



ORDER

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to an initial evaluation in excess of 30 percent for a neurological disorder is denied.
 
Entitlement to an initial evaluation in excess of 20 percent for cervical strain and spondylosis is denied
 
Entitlement to an initial evaluation in excess of 10 percent for lumbar strain and spondylosis is denied.

Entitlement to an initial compensable evaluation for eczema is denied. 

Entitlement to an initial compensable evaluation for post-void incontinence is denied.

Entitlement to an increased evaluation of 20 percent for post-void incontinence for the period from February 11, 2007, is granted, subject to the law and regulation governing the payment of monetary benefits.

Entitlement to an increased evaluation of  60 percent for post-void incontinence for the period from April 20, 2010, is granted, subject to the law and regulation governing the payment of monetary benefits.

Entitlement to an increased rating in excess of 60 percent evaluation for post-void incontinence for the period from April 20, 2010, is denied.
 
Entitlement to an initial evaluation in excess of 10 percent for limitation of flexion due to tendonitis of the right hip is denied. 

Entitlement to an initial compensable evaluation for limitation of extension due to tendonitis of the right hip is denied.

Entitlement to an initial evaluation in excess of 10 percent for limitation of flexion due to for tendonitis of the left hip is denied. 

Entitlement to an initial compensable evaluation for limitation of extension due to tendonitis of the left hip is denied.
 
Entitlement to an initial evaluation in excess of 10 percent for right knee strain is denied. 

Entitlement to an initial evaluation in excess of 10 percent for left knee strain is denied.


REMAND

With respect to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, the Board finds that remand is necessary in order to obtain an appropriate opinion.  The Board notes a March 2014 VA examination and subsequent June 2014 addendum opinions.  The March 2014 VA examiner diagnosed the Veteran with paranoid personality disorder and major depressive disorder.  A June 2014 addendum opinion opined that after a review of all records, "to a reasonable degree of medical certainty, there is no evidence of major depressive disorder in service."  This standard of proof is inappropriate.  Rather, the examiner should have expressed the opinion with respect to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's Major Depressive Disorder is related to military service.  As a result, the Board finds that remand for a clarifying opinion is appropriate.  

In addition, during the course of the appeal the Veteran has filed a service connection claim for posttraumatic stress disorder (PTSD).  Pursuant to the Court's finding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Board has expanded the Veteran's claim for an acquired psychiatric condition to include PTSD.  As a result, the Board finds an opinion as to the etiology of the Veteran's claimed PTSD is also necessary.

With respect to the Veteran's claim for entitlement to TDIU, the Board finds that remand is necessary in order to obtain information regarding the Veteran's history of employment.  As of this time, the Veteran has not submitted a VA Form 21-8940, a formal application for TDIU.  As a result, the Board is unable to determine if the Veteran is currently employed, and if not, at what time the Veteran last worked.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a VCAA notice letter which satisfies all VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2014); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183   (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006); and any other applicable legal precedent.

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate his claim for TDIU, to include requesting a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Schedule the Veteran for a VA psychiatric examination with an examiner of appropriate expertise.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report. Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 

In the opinion offered by the examiner, the examiner should discuss the Veteran's lay testimony with respect to relevant in-service events.  In addition, the examiner should address the Veteran's previous psychiatric examinations.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a multi-axis diagnosis for the Veteran.

a) If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the criteria for PTSD or any other disorder.  The examiner should also explain any discrepancies with previous findings in his treatment records.

b) If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

c) If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation. "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

A complete rationale for any opinion expressed should be provided in a legible report. In doing so, the examiner should reconcile any contrary medical evidence of record. If the examiner is unable to reach an opinion without resort to speculation, she or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268   (1998).
 
4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


